IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 54 DB 2015 (No. 44 RST 2015)
                                            :
                                            :
LINDA BAUMAN MATARESE                       : Attorney Registration No. 58248
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2015, the Report and Recommendation of

Disciplinary Board Member dated June 22, 2015, is approved and it is ORDERED that

Linda Bauman Matarese, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that she has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.